Exhibit 10.60

ADVANCED MICRO DEVICES, INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

The following constitutes the provisions of the Advanced Micro Devices, Inc.
2000 Employee Stock Purchase Plan as amended and restated as of October 19, 2000
(the “Plan”). The terms “Corporation” and “AMD” refer to Advanced Micro Devices,
Inc. and, where appropriate, any Participating Subsidiary of Advanced Micro
Devices, Inc.

1. Purpose. The purpose of the Plan is to foster continued cordial employee
relations by providing employees of the Corporation and Participating
Subsidiaries with an opportunity to purchase Common Stock of the Corporation
through options to acquire the stock on favorable terms and to elect to exercise
such options through payroll deductions. It is the intention of the Corporation
that the Plan qualify as an “employee stock purchase plan” under Section 423 of
the Internal Revenue Code of 1986, as amended (the “Code”). In addition, the
Plan authorizes the grant of options and issuance of Common Stock which do not
qualify under Section 423 of the Code pursuant to sub-plans or special rules
adopted by the Board or the Committee designed to achieve desired tax or other
objectives in particular locations outside the United States.

2. Definitions.

(a) “Affiliate” means (i) any Participating Subsidiary and (ii) any other entity
in which the Corporation has an equity interest or significant business
relationship and which has been designated as an “Affiliate” by the Board or the
Committee for purposes of the Plan.

(b) “Board” means the Board of Directors of the Corporation.

(c) “Business Day” means a day on which AMD Common Stock is publicly traded.

(d) “Committee” means the committee designated by the Board pursuant to
Paragraph 13(a) below to administer this Plan.

(e) “Common Stock” means the common stock of Advanced Micro Devices, Inc., par
value $0.01.

(f) “Compensation” in connection with qualified options under Section 423 of the
Code, means salaries, 50% of non-executive sales incentives, shift differential
and lead pay. Bonuses, overtime, special awards, 100% of executive sales
incentives, 50% of non-executive sales incentives, cash profit sharing, income
attributable to the exercise of a stock option and reimbursements and allowances
are excluded. For options not intended to be qualified under Section 423 of the
Code, “Compensation” may vary as determined by the Board or the Committee.

 

1



--------------------------------------------------------------------------------

(g) “Employee” means any person, including an officer, employed by the
Corporation or its Participating Subsidiaries or Affiliates. Individuals who
provide services to the Corporation or any of its Participating Subsidiaries or
Affiliates as independent contractors, who are reclassified as common law
employees for any reason other than for federal income and employment tax
purposes, are not eligible Employees. “Employee” shall not mean any individual
who is not classified as an Employee on the payroll records of the Corporation
or an Affiliate (including, but not limited to, an individual who is a leased
employee, who is classified as a consultant, independent contractor, or other
non-employee category), even if such classification is determined to be
erroneous, or is retroactively revised by a governmental agency, by court order
or as a result of litigation, or otherwise. In the event the classification of
an individual is determined to be erroneous or is retroactively revised, the
individual shall nonetheless continue to be excluded from participation in the
Plan for all periods prior to the date the Committee determines to classify such
individual as an Employee.

(h) “Participating Subsidiary” means any company during any period in which it
is a “subsidiary corporation” as that term is defined in Code section 424(f)
with respect to the Corporation and which has been designated as a
“Participating Subsidiary” by the Board or the Committee.

(i) “Offering Period” shall have meaning assigned by Paragraph 4.

(j) “Option Grant Date” means the first Business Day of each Offering Period of
the Plan.

(k) “Purchase Date” means the last Business Day of each Offering Period of the
Plan.

3. Eligibility. Any Employee who shall be employed by the Corporation, its
Participating Subsidiaries or an Affiliate on the first day of an Offering
Period, shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Paragraph 5. All Employees who participate in the
Plan shall have the same rights and privileges under the Plan except for
differences which may be mandated by local law and which are consistent with
Code Section 423(b)(5); provided, however, that Employees participating in a
sub-plan adopted pursuant to Paragraph 13(b) which is not designed to qualify
under Code Section 423 need not have the same rights and privileges as Employees
participating in the Code Section 423 Plan. The Board or the Committee may
impose restrictions on eligibility and participation of Employees who are
officers and directors to facilitate compliance with federal or state securities
laws or foreign laws.

4. Offering period. Absent action by the Board, each Offering Period shall
extend for three calendar months commencing on the first Business Day on or
after February 1, May 1, August 1 and November 1 of each year and ending on the
last Business Day of the third month.

 

2



--------------------------------------------------------------------------------

5. Participation.

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deduction or electing to make
contributions in a form acceptable to the Board or the Committee on the form
provided by the Corporation and filing it with the designated Corporation office
not later than the 15th day of the month prior to a new Offering Period or such
other date as may be determined by the Board or the Committee; provided that
participants who go on a leave of absence are subject to the special rules set
forth in Paragraph 10(c) hereof; and provided further that an Employee who
commences employment in the month prior to a new Offering Period may complete a
subscription agreement on the date he commences employment. An Employee who
becomes eligible to participate in the Plan on or after an Option Grant Date may
not participate until the next Offering Period.

(b) If applicable, payroll deductions for a participant for any offering period
shall commence with the first payroll following the Option Grant Date and shall
end with the Purchase Date of the offering, unless sooner terminated by the
participant as provided in Paragraph 10, or by the Corporation.

(c) Notwithstanding any other provisions of the Plan to the contrary, in
locations where local law prohibits payroll deductions, an eligible employee may
elect to participate through contributions to his account under the Plan in a
form acceptable to the Board or the Committee.

6. Payroll Deductions/Contributions.

(a) At the time a participant files his subscription agreement, he shall elect
to have payroll deductions made on each payday during the Offering Period at a
rate not exceeding twenty percent (20%) of the Compensation which he would
otherwise receive on such payday, provided that the aggregate of such payroll
deductions during the Offering Period shall not exceed twenty percent (20%) of
the aggregate compensation which he would otherwise have received during said
Offering Period. The Board or the Committee shall determine whether the amount
to be deducted from each paycheck is to be designated as a specific dollar
amount, or as a percentage of the eligible Compensation being paid on such pay
day, or as either, and may also establish a minimum percentage or amount for
such payroll deductions.

(b) In countries where local law prohibits payroll deductions, at the time a
participant files his subscription agreement, he shall elect to make
contributions on each payday during the Offering Period at a rate not exceeding
twenty percent (20%) of the Compensation which he receives on such payday,
provided that the aggregate of such contributions during the Offering Period
shall not exceed twenty percent (20%) of the aggregate compensation which he
would receive during said Offering Period. The Board or the Committee shall
determine whether the amount to be contributed is to be designated as a specific
dollar amount, or as a percentage of the eligible Compensation being paid on
such payday, or as either, and may also establish a minimum percentage or amount
for such contributions.

 

3



--------------------------------------------------------------------------------

(c) All payroll deductions authorized by a participant shall be credited to his
account under the Plan.

(d) A participant may discontinue his participation in the Plan as provided in
Paragraph 10, and may decrease or increase the rate of his payroll deductions
only one time during the Offering Period by completing and filing with the
Corporation a new authorization for payroll deduction. The change in rate shall
become effective no later than the next available pay period after the
Corporation’s receipt of the new authorization.

7. Grant of Option

(a) On the Option Grant Date of each Offering Period, each participant during
such Offering Period shall be granted an option to purchase on each Purchase
Date the number of shares of Common Stock determined by dividing the payroll
deductions or contributions accumulated prior to such Purchase Date and retained
in the participant’s account as of the Purchase Date by the applicable option
price as set forth in Paragraph 7(c) below; provided, however, that such
purchase shall be subject to the limitations set forth in Paragraphs 6(b) and
12(a) hereof and the following additional limits:

 

  (i) The number of shares which may be purchased by any Employee for the first
Offering Period to occur in any calendar year may not exceed the number of
shares determined by dividing $25,000 by the fair market value of a share of
Common Stock on the first day of such Offering Period.

 

  (ii) The number of shares which may be purchased by an Employee for any
subsequent Offering Period which occurs in the same calendar year (as referred
to in subsection (i) above) shall not exceed the number of shares determined by
performing the calculation below:

Step One: The number of shares purchased by the Employee during any previous
Offering Period in the same calendar year shall be multiplied by the fair market
value of a share of Common Stock on the first day of such previous Offering
Period in which such shares were purchased.

Step Two: The amount determined in Step One shall be subtracted from $25,000.

Step Three: The amount determined in Step Two shall be divided by the fair
market value of a share of Common Stock on the first day of such subsequent
Offering Period (for which the maximum number of shares which may be purchased
is being determined by

 

4



--------------------------------------------------------------------------------

this calculation) occurs. The quotient thus obtained shall be the maximum number
of shares which may be purchased by any Employee for such subsequent Offering
Period.

(b) Notwithstanding any provisions of the Plan to the contrary, any option
granted to an Employee shall be limited so that immediately after the grant,
such Employee would not own stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Corporation
or of any Participating Subsidiary of the Corporation (including stock which the
employee may purchase under outstanding options and stock, the ownership of
which is attributed to the Employee under Section 424 (d) of the Code).

(c) The purchase price per share of such shares shall be the lower of: (i) 85%
of the fair market value of a share of the Corporation’s Common Stock at the
Option Grant Date; or (ii) 85% of the fair market value of a share of the
Corporation’s Common Stock at the Purchase Date. The fair market value of the
Corporation’s Common Stock on said dates shall be the closing price on the New
York Stock Exchange for such date, or if no sale is made on such date, the
corresponding closing price on the first preceding date on which the
Corporation’s Common Stock was sold.

(d) Any excess contributions remaining in the Employee’s account after the
purchase of the shares on the Purchase Date will be returned to the employee, or
at the employee’s election may be rolled over for use in future Offering Periods
in locations where the Board or the Committee have determined that such rollover
is available under the Plan.

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Paragraph 10, his option for the purchase of shares will be exercised
automatically for the number of whole and fractional shares which the
accumulated payroll deductions in his account could purchase at the applicable
option price on the Purchase Date. During his lifetime, a participant’s option
to purchase shares hereunder is exercisable only by him.

9. Delivery. As promptly as practicable after the Purchase Date of each
offering, the Corporation shall arrange the delivery to the participant’s
account at the Corporation’s approved brokerage firm, the number of shares
purchased on exercise of his option.

10. Withdrawal; Termination of Employment.

(a) A participant may withdraw all, but not less than all, the funds credited to
his account under the Plan at any time before five (5) business days before the
Purchase Date by giving written notice to the Corporation on a form provided for
such purpose. All of the participant’s funds credited to his account will be
paid to him promptly after receipt of his notice of withdrawal, his option for
the current Offering Period will be automatically cancelled, and if
contributions were elected to be made through payroll deductions, no further
payroll deductions for the purchase of shares will be made during the Offering
Period.

 

5



--------------------------------------------------------------------------------

(b) Upon termination of the participant’s employment for any reason, including
retirement, permanent disability or death, the funds credited to his account
will be returned to him or, in the case of his death, to his estate, and his
option will be automatically cancelled.

(c) If local law allows for exclusion of part-time employees, in the event an
Employee fails to remain in the continuous employ of the Corporation or its
Participating Subsidiaries or Affiliates for customarily at least twenty
(20) hours per week during an Offering Period, he will be deemed to have elected
to withdraw from the Plan and the funds credited to his account will be returned
to him and his option cancelled; provided that a participant who goes on an
unpaid leave of absence shall be permitted to remain in the Plan with respect to
an Offering Period which commenced prior to the beginning of such leave of
absence. If such participant is not guaranteed reemployment by contract or
statute and the leave of absence extends beyond 90 days, such participant shall
be deemed to have terminated employment on the 91st day of such leave of
absence. If the participant elected to make contributions to the Plan through
payroll deductions, the payroll deductions for a participant who has been on an
unpaid leave of absence will resume at the same rate as in effect prior to such
leave upon return to work unless changed by such participant or unless the
participant has been on an unpaid leave of absence either throughout an entire
Offering Period or for more than ninety (90) days, in which cases the
participant shall not be permitted to re-enter the Plan until a subscription
agreement is filed with respect to a subsequent Offering Period which commences
after such participant has returned to work from the unpaid leave of absence.

(d) A participant’s withdrawal from an offering will not have any effect upon
his eligibility to participate in a succeeding offering or in any similar plan
which may hereafter be adopted by the Corporation.

11. No Interest. No interest shall accrue on the payroll deductions or
contributions of a participant in the Plan unless local law requires that
payroll deductions or contributions be held in an interest-bearing account.

12. Stock.

(a) The maximum number of shares of the Corporation’s Common Stock which may be
sold pursuant to options exercised under the Plan shall be 17,500,000 shares,
subject to adjustment upon changes in capitalization of the Corporation as
provided in Paragraph 18. The shares to be sold to participants in the Plan may
be, at the election of the Corporation, either treasury shares or shares
authorized but unissued. In addition, the officers of the Corporation are
authorized to acquire shares of the Corporation’s Common Stock in the open
market for resale under this Plan. If the total number of shares which would
otherwise be subject to options granted pursuant to Paragraph 7(a) hereof at the
Option Grant Date exceeds the number of shares then

 

6



--------------------------------------------------------------------------------

available under the Plan (after deduction of all shares for which options have
been exercised or are then outstanding), the Corporation shall make a pro rata
allocation of the shares remaining available for option grant in as uniform and
equitable a manner as is practicable. In such event, the Corporation may reduce
the rate of contributions as appropriate.

(b) The participant will have no interest or voting right in shares covered by
his option until such option has been exercised.

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in street name in the participant’s account at
the Corporation’s approved brokerage firm.

13. Administration.

(a) The Plan shall be administered by the Board or a Committee appointed by the
Board. The Board may from time to time remove members from or add members to the
Committee. Vacancies on the Committee, however caused, shall be filled by the
Board. Acts taken or approved by a majority of the Committee at which a quorum
is present, or acts approved in writing by all members of the Committee, shall
be the valid acts of the Committee.

(b) The Board or the Committee may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Board or the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, payment of
interest, conversion of local currency, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements. The Board or
the Committee may adopt such rules, guidelines and forms as the applicable laws
allow to accomplish the transfer of secondary Class 1 National Insurance
Contributions (“NIC”) in the United Kingdom (“UK”) from the employer to the
participants in the UK and to make such transfer of NIC liability a condition to
the exercise of options in the UK.

(c) The Board or the Committee may also adopt sub-plans applicable to particular
Participating Subsidiaries, Affiliates or locations, which sub-plans may be
designed to be outside the scope of Code Section 423. The rules of such
sub-plans may take precedence over other provisions of this Plan, with the
exception of Paragraph 12(a) above, but unless otherwise superseded by the terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan.

(d) The administration, interpretation or application of the Plan by the Board
or the Committee shall be final, conclusive and binding upon all participants.
Members of the Board or the Committee who are eligible Employees are permitted
to participate in the Plan.

 

7



--------------------------------------------------------------------------------

(e) No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
under it. In addition to such other rights of indemnification as they may have
as directors or as members of the Committee, the members of the Committee shall
be indemnified by the Corporation against the reasonable expenses, including
attorney’s fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member is liable
for negligence or misconduct in the performance of his duties; provided that
within sixty (60) days after institution of any such action, suit or proceeding
the Committee member seeking indemnification shall in writing offer the
Corporation the opportunity, at its own expense, to handle and defend the same.

(f) All costs and expenses incurred in administering the Plan shall be paid by
the Corporation. The Board or the Committee, if any is appointed, may request
advice or assistance or employ such other persons as are necessary for proper
administration of the Plan.

14. Transferability. Neither funds credited to a participant’s account nor any
rights with regard to the exercise of an option or to receive shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution) by the participant
and options granted hereunder are exercisable, during the participant’s
lifetime, only by the participant. Any such attempt at assignment, transfer,
pledge or other disposition, shall be void and without effect, except that the
Corporation may treat such act as an election to withdraw funds in accordance
with Paragraph 10.

15. Use of Funds. All funds received or held by the Corporation under the Plan
may be used by the Corporation for any corporate purpose, and the Corporation
shall not be obligated to segregate such funds unless segregation of accounts is
required by local law.

16. Statements. Statements of account will be given to participating Employees
promptly following each Purchase Date, which statements will set forth the
amounts of payroll deductions or funds accumulated in the Employees’ account,
the per share purchase price, the number of shares purchased and any excess
contributions.

17. Changes in Capitalization. In the event of any stock dividend, stock split,
spin-off, recapitalization, merger, consolidation, exchange of shares or the
like, the number of shares then subject to option and the number of authorized
shares remaining available to be sold shall be increased or decreased
appropriately, with such other adjustment as may be deemed necessary or
equitable by the Board.

 

8



--------------------------------------------------------------------------------

18. Amendment. The Board of Directors may at any time amend the Plan. No such
amendment may make any change in any option previously granted which adversely
affects the rights of any participant without such participant’s consent. No
amendment for which shareholder approval is required shall be effective unless
such approval is obtained within the required time period. Whether shareholder
approval is required shall be determined by the Board or the Committee and
consistent with the rules of the Securities Exchange Commission, the Code or the
stock exchange(s) on which the Corporation’s shares are listed, as such rules
are in effect at the time the Plan amendment becomes effective.

19. Termination. The Board of Directors of Advanced Micro Devices, Inc. may at
any time terminate the Plan. No such termination will affect options previously
granted. Unless sooner terminated by the Board, this Plan shall terminate
February 1, 2011.

20. Notices. All notices or other communications by a participant to the
Corporation in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Corporation at the location, or by
the person, designated by the Corporation for the receipt thereof.

21. Government and Other Regulations. The Plan, and the grant and exercise of
the rights to purchase shares hereunder, and the Corporation’s obligation to
sell and deliver shares upon the exercise of rights to purchase shares, shall be
subject to all applicable federal, state and foreign laws, rules and
regulations, and to such approvals by any regulatory or government agency as
may, in the opinion of counsel for the Corporation, be required. Any amendments
requiring shareholder approval shall take effect only subject to such approval.

22. Applicable Law. The interpretation, performance and enforcement of this Plan
shall be governed by the laws of the State of California.

 

9